

116 S1421 IS: Ghost Army Congressional Gold Medal Act
U.S. Senate
2019-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1421IN THE SENATE OF THE UNITED STATESMay 13, 2019Mr. Markey (for himself, Mr. Portman, Mr. Van Hollen, Mr. King, Mr. Blumenthal, Ms. Klobuchar, Mr. Kennedy, Mrs. Shaheen, Mr. Schumer, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo award a Congressional Gold Medal to the 23d Headquarters Special Troops and the 3133d Signal
			 Service Company in recognition of their unique and distinguished service
			 as a “Ghost Army” that conducted deception operations in Europe during
 World War II.1.Short titleThis Act may be cited as the Ghost Army Congressional Gold Medal Act.2.FindingsCongress finds that—(1)the 23d Headquarters Special Troops (comprised of the 23d Headquarters and Headquarters Company, Special Troops, the 603d Engineer Camouflage Battalion, the 406th Combat Engineer Company, the 3132d Signal Service Company, and the Signal Company, Special, 23d Headquarters, Special Troops) and the 3133d Signal Service Company were top-secret units of the United States Army that served in Europe during World War II;(2)the 23d Headquarters Special Troops was actively engaged in battlefield operations from June of 1944 through March of 1945;(3)the 3133d Signal Service Company was engaged in operations in Italy in 1945;(4)the deceptive activities of these units were integral to several Allied victories across Europe and reduced casualties;(5)in evaluating the performance of these units after World War II, an Army analysis found that Rarely, if ever, has there been a group of such a few men which had so great an influence on the outcome of a major military campaign.;(6)many Ghost Army soldiers were citizen-soldiers recruited from art schools, advertising agencies, communications companies, and other creative and technical professions;(7)the first 4 members of the 23d Headquarters Special Troops landed on D–Day and two became casualties while creating false beach landing sites;(8)the 23d Headquarters Special Troops secret deception operations commenced in France on June 14, 1944, when Task Force Mason (a 17-man detachment of the 23d led by First Lieutenant Bernard Mason) landed at Omaha Beach;(9)Task Force Mason conducted Operation Elephant from July 1 to 4, 1944, to draw enemy fire and protect the 980th Field Artillery Battalion (VIII Corps) as part of the Normandy Campaign;(10)Operation Elephant was a prelude to the 21 full-scale tactical deceptions completed by the 23d Headquarters Special Troops;(11)often operating on or near the front lines, the 23d Headquarters Special Troops used inflatable tanks, artillery, airplanes and other vehicles, advanced engineered soundtracks, and skillfully crafted radio trickery to create the illusion of sizable American forces where there were none and to draw the enemy away from Allied troops;(12)the 3132d and the 3133d Signal Service Companies, activated in Pine Camp (now Fort Drum), New York, at the Army Experimental Station in March 1944, were the only 2 active duty sonic deception ground combat units in World War II;(13)soldiers of the 23d Headquarters Special Troops impersonated other, larger Army units by sewing counterfeit patches onto their uniforms, painting false markings on their vehicles, and creating phony headquarters staffed by fake generals, all in an effort to feed false information to Axis spies;(14)during the Battle of the Bulge, the 23d Headquarters Special Troops created counterfeit radio traffic in an effort to deceive the enemy of the movement of elements of General George S. Patton’s Third Army as it shifted to break through to the 101st Airborne Division and elements of 10th Armored Division in the besieged Belgian town of Bastogne;(15)in its final mission, Operation Viersen, in March 1945, the 23d Headquarters Special Troops conducted a tactical deception operation intended to draw German units down the Rhine River and away from the Ninth Army, allowing the Ninth Army to cross the Rhine into Germany;(16)during Operation Viersen, the 23d Headquarters Special Troops with the assistance of other units, impersonated 40,000 men, or 2 complete divisions of American forces, by using fabricated radio networks, soundtracks of construction work and artillery fire, and more than 600 inflatable and real vehicles;(17)according to a military intelligence officer of the 79th Infantry, There is no doubt that Operation Viersen materially assisted in deceiving the enemy with regard to the real dispositions and intentions of this Army.;(18)3 soldiers of the 23d Headquarters Special Troops gave their lives and dozens were injured in carrying out their mission;(19)in April 1945, the 3133d Signal Service Company conducted Operation Craftsman in support of Operation Second Wind, the successful Allied effort to break through the German defensive position to the north of Florence, Italy, known as the Gothic Line;(20)along with an attached platoon of British engineers, who were inflatable decoy specialists, the 3133d Signal Service Company used sonic deception to misrepresent troop locations along this defensive line;(21)the activities of the 23d Headquarters Special Troops and the 3133d Signal Service Company remained highly classified for more than 40 years after the war and were never formally recognized;(22)the extraordinary accomplishments of this unit are deserving of belated official recognition; and(23)the United States is eternally grateful to the soldiers of the 23d Headquarters Special Troops and the 3133d Signal Service Company for their proficient use of innovative tactics during World War II, which saved lives and made significant contributions to the defeat of the Axis powers.3.Congressional gold medal(a)Award authorizedThe President Pro Tempore of the Senate and the Speaker of the House of Representatives shall make appropriate arrangements for the award, on behalf of Congress, of a gold medal of appropriate design to the 23d Headquarters Special Troops and the 3133d Signal Services Company in recognition of unique and highly distinguished service during World War II.(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Smithsonian institution(1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and made available for research.(2)Sense of congressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other locations associated with the 23d Headquarters Special Troops and the 3133d Signal Services Company.(d)Duplicate medalsUnder regulations that the Secretary may promulgate, the Secretary may strike and sell duplicates in bronze of the gold medal struck under this Act, at a price sufficient to cover the cost of the medals, including labor, materials, dies, use of machinery, and overhead expenses.4.Status of medal(a)National medalThe gold medal struck under this Act shall be a national medal for the purposes of chapter 51 of title 31, Unites States Code.(b)Numismatic itemsFor purpose of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.